UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6405


CHRISTOPHER CHARLES HARRIS,

                Plaintiff – Appellant,

          v.

FNU CONNOLLY, Captain; FNU HART, Lieutenant; FNU MAYHORN,
Detention Officer; FNU HARRIS, Detention Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00128-FDW)


Submitted:   July 14, 2016                  Decided:   July 26, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Charles Harris, Appellant Pro Se. Patrick Houghton
Flanagan, Virginia Marie Wooten, CRANFILL, SUMNER & HARTZOG,
LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher         Charles      Harris        appeals   the    district      court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have      reviewed       the    record     and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Harris       v.     Connolly,       No.    5:14-cv-00128-FDW          (W.D.N.C.

Feb. 18,    2016).         We       dispense    with    oral   argument     because      the

facts    and    legal     contentions          are    adequately     presented      in   the

materials       before    this       court     and    argument      would   not    aid   the

decisional process.

                                                                                   AFFIRMED




                                                2